Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1, 3-6, and 8-22 are indicated.
The amended claim 1 includes the allowable subject matter claim 2 as indicated in Final Rejection sent on 09/28/2021.
References Christensen (US 2010/0176106) and Matthews (US 2015/0158129) are the closest prior arts. 
Reference Christensen teaches a method for forming a weld joint, comprising positioning a shielding device on the first structure and the second structure; welding the seam along the first structure and the second structure; and moving the shielding device along the seam during the welding process.
Reference Matthews teaches a similar method and device to reference Christensen, comprising positioning a shielding device on the first structure and the second structure; positioning a shielding device adjacent to the seam; supply a shielding gas to a shielding device; welding the seam along the first structure and the second structure; and moving the shielding device along the seam during the welding process.
However, the references alone or in combination do not teaches the limitation “the moving the shielding device along the seam comprises moving the shielding device vertically by rotating the shielding device relative to the first structure and the second structure” as claimed in claim 1, and the shielding device comprises an axle having an inlet configured to receive the shielding gas and an outlet configured to direct the shielding gas at the seam during the moving the shielding device; wherein the shielding device includes a body having two rotating portions and a central portion positioned between the rotating portions, and the rotating portion is configured to rotate about the axle as claimed in claims 8, 10,  and 11, and as interpreted in light of specification. In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references above and other references to meet the limitations in claims 1, 11, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761